In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner for the limited purpose of receiving evidence and stayed all established deadlines for briefing. As of June 1, 2010, all evidence in this case has been filed. Upon consideration thereof,
It is ordered by the court, sua sponte, that the following schedule is set for the presentation of briefs. The relators shall file an amended merit brief in light of the master commissioner’s evidentiary rulings within 30 days of the date of this entry; respondents shall file a brief within 30 days of the filing of relators’ amended merit brief; and relators may file a reply brief within 20 days of the filing of respondents’ brief.
Cupp, J., not participating.